DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 10, the recitation “a length of the elongate shaft is adjustable over a range by displacement of a telescoping segment” renders the claim vague and indefinite because it is unclear what dimension the range is referring to.  It appears that Applicant intended to recite a range of lengths.   
Appropriate correction is required. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dejima (US 10433712) in view of Yedlicka et al. (US 20070282372) and Pravongviengkahm et al. (US 8888692).
Dejima discloses an endoscopic surgical device or instrument including: an elongate shaft 300 having a proximal end and a distal end, the shaft configured to dispose a tissue access device in a radiation field; a treatment tool such as a forceps or holding device wherein movement of a handle from a location outside the radiation field orients the tissue access device within the radiation field (Figs. 1-4, col. 5, lines 23-67 and cols. 6-21).   
Dejima discloses all elements of the claimed invention except for: (1) the details of the forceps; and (2) a patient contact member or retention disc coupled to the shaft at or near a distal end of the shaft.
Yedlicka et al. disclose a type of forceps or instrument 1300 for holding a tissue access device, such as a bone drill 410, including: an elongate shaft (1308, 1314) having a proximal end and a distal end and configured to dispose a tissue access device within a radiation field; a holding device in the form of arms 1324,1326 disposed at the distal end configured to releasably couple with the tissue access device such as a bone drill 410; and a handle 1302 disposed at the proximal end, wherein movement of the handle from a location outside of the radiation field orients the tissue access device disposed within the radiation field (Figs. 1-6, paras [0032]-[0051]).
Regarding claim 2, Yedlicka et al. disclose the holding device to include two arms or engagement members 1328 and 1329 are configured or capable of engaging a range of perimeter configurations or diameters of elongate portions of tissue access devices (Fig. 2 and paras [0037]-[0041]).

Regarding claims 4 and 5, Yedlicka et al. disclose arms 1324 and 1326 are manually actuatable from the proximal end wherein the arms are biased toward at least one of the secure and release configurations (para [0041]).
Regarding claims 8 and 11, Yedlicka et al. disclose components of instrument 1300 may be formed of radiolucent and/or radiopaque material (para [0032]).
Regarding claim 9, Yedlicka et al. disclose the holding device, i.e. arms 1324 and 1326 are detachably coupled to the elongate shaft by means of hinge 1332 (Fig. 2 and para [0039]).
Regarding claim 13, Yedlicka et al. disclose the holding device (arms 1328, 1329) is configured to couple to the tissue access device in a predefined orientation relative to the handle (see Fig. 3).	  Regarding claims 14 and 15, Yedlicka et al. disclose the holding device (arms 1328, 1329) is actuatable by a user via actuator or depressible member 1304 (Fig. 3 and para [0033]).
It would have been recognized by one of ordinary skill in the art to substitute the forceps of Dejima with the Yedlicka et al. forceps for the predictable result of obtaining access to a vertebral body requiring treatment. 
The combination of Dejima and Yedlicka et al. discloses all elements of the claimed invention except for a patient contact member or retention disc coupled to the shaft at or near a distal end of the shaft.
Pravongviengkahm et al. disclose the use of a retention disc 222 that has a convex surface (see Fig. 13), the disc capable of being slid along the outer surface of the shaft to prevent the shaft from advancing further into a surgical site and is capable of being placed against the skin of a patient depending on the surgical site (col. 7, lines 40-62, col. 10, lines 59-67 and col. 11, lines 1-61).  
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing a retention disc, as taught by 
The method steps of claims 16-20 are performed when instrument 1300 is used to grasp tissue access device or bone drill 410 and drill bone (para [0041]-[0050]).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dejima (US 10433712), Yedlicka et al. (US 20070282372) and Pravongviengkahm et al. (US 8888692) in view of Blakeney et al. (US 20080228213).
The combination of Dejima, Yedlicka et al. and Pravongviengkahm et al. discloses all elements of the claimed invention except for a telescoping shaft. 
Blakeney et al. disclose a trocar with an elongate shaft having different lengths and diameters wherein the guide tubes are telescoping (Fig. 4).
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing a shaft with telescoping segments or tubes, as taught by Blakeney et al. to the device of the combination of Dejima et al., Yedlicka et al. and Pravongviengkahm et al., would have yielded predictable results versatility in terms of getting through the superficial fat layer of tissue.

Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dejima (US 10433712) in view of Pravongviengkahm et al. (US 8888692).
	Dejima discloses an endoscopic surgical device or instrument including: an elongate shaft 300 having a proximal end and a distal end, the shaft configured to dispose a tissue access device in a radiation field; a treatment part or holding device in the form of gripping or engagement members at the distal end configured to couple to a tissue access device; and an operating part or handle 204 at the proximal end wherein movement of the handle from a location outside the radiation field orients the tissue access device within the radiation field (Figs. 1-4, col. 5, lines 23-67 and cols. 6-21).  The tissue access device is not part of the claimed invention in claims 1-4, 8 and 9.    

	Regarding claim 4, movable handle 214 is interpreted to be the depressible member. 
	Regarding claim 8, Dejima discloses overtube 300 to be made of a metal or radiopaque material. 
	Regarding claim 9, Dejima discloses the holding device to be slidably received in the overtube or elongate shaft 300 and detachably coupled to the distal end of the elongate shaft. 
	Dejima discloses all elements of the claimed invention except for a patient contact member or retention disc coupled to the shaft at or near a distal end of the shaft.
	Pravongviengkahm et al. disclose the use of a retention disc 222 that has a convex surface (see Fig. 13), the disc capable of being slid along the outer surface of the shaft to prevent the shaft from advancing further into a surgical site and is capable of being placed against the skin of a patient depending on the surgical site (col. 7, lines 40-62, col. 10, lines 59-67 and col. 11, lines 1-61).  
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing a retention disc, as taught by Pravongviengkahm et al., to the Dejima et al. shaft would have yielded predictable results, i.e. maintaining the shaft in a selected position. 





    PNG
    media_image1.png
    888
    536
    media_image1.png
    Greyscale

10 is rejected under 35 U.S.C. 103 as being unpatentable over Dejima (US 10433712) and Pravongviengkahm et al. (US 8888692) in view of Blakeney et al. (US 20080228213).
The combination of Dejima and Pravongviengkahm et al. discloses all elements of the claimed invention except for a telescoping shaft. 
Blakeney et al. disclose a trocar with an elongate shaft having different lengths and diameters wherein the guide tubes are telescoping (Fig. 4).
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing a shaft with telescoping segments or tubes, as taught by Blakeney et al. to the device of the combination of Dejima et al. and Pravongviengkahm et al., would have yielded predictable results versatility in terms of getting through the superficial fat layer of tissue of a patient.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dejima (US 10433712) and Pravongviengkahm et al. (US 8888692) in view of Ferguson et al. (US 20060174895 A1).
The combination of Dejima and Pravongviengkahm et al. discloses the instrument to be made of a hard resin but does not explicitly refer to it as being constructed of a plastic resin which is a radiolucent material. 
It would have been recognized by one of ordinary skill in the art that applying the known technique of constructing the instrument of a suitable material such as a plastic resin would have yielded predictable results, i.e., biocompatibility. 

Claims 1, 8-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dejima (US 10433712) in view of Ustuner (US 7048748) and Pravongviengkahm et al. (US 8888692).
Dejima discloses an endoscopic surgical device or instrument including: an elongate shaft 300 having a proximal end and a distal end, the shaft configured to dispose a tissue access device in a radiation field; and a treatment part or holding device in the form of a suture device (Figs. 1-4, col. 5, lines 23-67 and cols. 6-21). 

Regarding claim 9, Dejima discloses the holding device to be slidably received in the overtube or elongate shaft 300 and detachably coupled to the distal end of the elongate shaft. 
Dejima discloses all elements of the claimed invention except for: (1) the details of the suture device; and (2) a patient contact member or retention disc coupled to the shaft at or near a distal end of the shaft.
Regarding claims 1 and 12-15 Ustuner discloses a type of suture device with a tissue access device or suture 345 in a needle guide and a holding device 310 actuatable by first and second actuators 121, 122.   
Pravongviengkahm et al. disclose the use of a retention disc 222 that has a convex surface (see Fig. 13), the disc capable of being slid along the outer surface of the shaft to prevent the shaft from advancing further into a surgical site and is capable of being placed against the skin of a patient depending on the surgical site (col. 7, lines 40-62, col. 10, lines 59-67 and col. 11, lines 1-61).  
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing a retention disc, as taught by Pravongviengkahm et al., to the shaft of the device of the combination of  Dejima and Ustuner would have yielded predictable results, i.e. maintaining the shaft in a selected position. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dejima (US 10433712) in view of Ustuner (US 7048748) and Pravongviengkahm et al. (US 8888692) further in view of Blakeney et al. (US 20080228213).
The combination of Dejima, Ustuner and Pravongviengkahm et al. discloses all elements of the claimed invention except for a telescoping shaft. 
Blakeney et al. disclose a trocar with an elongate shaft having different lengths and diameters wherein the guide tubes are telescoping (Fig. 4).
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing a shaft with telescoping segments or tubes, as taught by .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dejima (US 10433712) in view of Ustuner (US 7048748) and Pravongviengkahm et al. (US 8888692) further in view of Ferguson et al. (US 20060174895 A1).
The combination of Dejima, Ustuner and Pravongviengkahm et al. discloses the instrument to be made of a hard resin but does not explicitly refer to it as being constructed of a plastic resin which is a radiolucent material. 
It would have been recognized by one of ordinary skill in the art that applying the known technique of constructing the instrument of a suitable material such as a plastic resin would have yielded predictable results, i.e., biocompatibility. 

Response to Arguments
Applicant's arguments filed have been fully considered.  New grounds of rejection have been made in this action. 

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 3, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775